THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 188TH DISTRICT COURT OF GREGG COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of April, 2015, the cause upon appeal to revise or reverse your judgment between

                AMERICAN IDOL, GENERAL, LP D/B/A THE REO, AND
                RANDY HANSON A/K/A RANDALL HANSON, Appellants

                     NO. 12-14-00134-CV; Trial Court No. 2012-1842-A

                          Opinion by James T. Worthen, Chief Justice.

                          PITHER PLUMBING CO., INC., Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record and the briefs
filed herein, and the same being considered, because it is the opinion of this court that there was
error in the judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this
court that the judgment be reversed and the cause remanded to the trial court for further
proceedings and that all costs of this appeal are hereby adjudged against the Appellee,
PITHER PLUMBING CO., INC., in accordance with the opinion of this court; and that this
decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 10th day of July, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk